PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT


       Nos. 11-2419, 11-2485 and 11-2527


ROBERT ADDIE; JORGE PEREZ; JASON TAYLOR,

                             Appellants in 11-2419

                      v.

CHRISTIAN KJAER; HELLE BUNDGAARD; STEEN
BUNDGAARD; JOHN KNUD FÜRST; KIM FÜRST;
      NINA FÜRST; KEVIN F. D’AMOUR

ROBERT ADDIE; JORGE PEREZ; JASON TAYLOR

                      v.

CHRISTIAN KJAER; HELLE BUNDGAARD; STEEN
BUNDGAARD; JOHN KNUD FÜRST; KIM FÜRST;
      NINA FÜRST; KEVIN F. D’AMOUR

                           Kevin F. D’Amour,

                             Appellant in 11-2485
   ROBERT ADDIE; JORGE PEREZ; JASON TAYLOR

                               v.

  CHRISTIAN KJAER; HELLE BUNDGAARD; STEEN
  BUNDGAARD; JOHN KNUD FÜRST; KIM FÜRST;
        NINA FÜRST; KEVIN F. D’AMOUR

        Christian Kjaer, Helle Bundgaard, Steen Bundgaard,
           John Knud Fürst, Kim Fürst, and Nina Fürst,

                                     Appellants in 11-2527


   On Appeal from the District Court of the Virgin Islands
                 (Division of St. Thomas)
            District Court No. 3-04-cv-00135
       District Judge: Honorable Curtis V. Gomez


                Argued on December 6, 2012

 Before: SMITH, HARDIMAN and ROTH, Circuit Judges


             (Opinion filed: December 16, 2013)


Robert L. Byer, Esquire
Duane Morris, LLP
600 Grant Street, 50th Floor
Pittsburgh, PA 15219




                               2
Robert M. Palumbos, Esquire
John J. Soroko, Esquire (Argued)
Duane Morris, LLP
30 South 17th Street
Philadelphia, PA 19103

      Counsel for Appellants Robert Addie and Jorge Perez

Maria T. Hodge, Esquire (Argued)
Mark D. Hodge, Esquire
Gaylin Vogel, Esquire
Hodge & Francois
1340 Taarneberg
St. Thomas, USVI 00802

      Counsel for Appellee Kevin F. D’Amour

Carol G. Hurst, Esquire
Carol G. Hurst, P. C.
3562 Honduras, Suite 7
St. Thomas, VI 00802

Sherry L. Talton, Esquire (Argued)
302 North Market Street, Suite 450
Dallas, TX 75202

      Counsel for Appellees Christian Kjaer,
      Helle Bundgaard, Steen Bungaard, John
      Knud Fürst, Kim Fürst, Nina Fürst




                            3
                       OPINION



ROTH, Circuit Judge:

       These appeals and cross-appeals involve a dispute over
the sale of a small island in the U.S. Virgin Islands and an
accompanying launching point on St. Thomas. Robert Addie,
Jorge Perez, and Jason Taylor entered into two contracts of
sale to purchase these two properties from Christian Kjaer
and his relatives, Helle Bundgaard, Steen Bundgaard, John
Knud Fürst, Kim Fürst, and Nina Fürst (collectively, the
Sellers). As part of the contracts, Addie, Perez, and Taylor
made a $1 million deposit and later paid an additional
$500,000 to push back the closing date for the sale of the
properties. The sale was never consummated, however, and
Addie, Perez, and Taylor demanded the return of the deposits.
Kjaer and his relatives refused, and this litigation ensued.

       Addie, Perez, and Taylor appeal the District Court’s
orders dated August 14, 2009, March 1, 2011, and May 13,
2011. In the cross-appeal, Kjaer and his relatives appeal the
District Court’s orders dated March 1, 2011, and May 13,
2011. In the second cross-appeal, Kevin D’Amour, who was
the sole owner and principal of the escrow agent for the
transaction and who served as Kjaer’s attorney, appeals the
District Court’s orders dated February 23, 2009, April 28,
2009, and September 24, 2010. For the reasons that follow,
we will affirm in part and reverse in part.




                             4
I.    Factual Background

       The Sellers own two properties in the Virgin Islands:
Estate Great St. James, which is an island off the coast of St.
Thomas, and Estate Nazareth, which is a launch point
providing access to Estate Great St. James from St. Thomas.
In 2004, Robert Addie, a Florida real estate investor, and
Jorge Perez, a financial advisor to high-net-worth individuals,
sought to purchase these properties. Perez persuaded Jason
Taylor, his client and a former Miami Dolphins player to join
the deal.

     A. Terms of the Contracts

        In June 2004, Addie, Perez, and Taylor (collectively,
the Buyers) entered into two land contracts (Contracts of
Sale) and an Escrow Agreement to purchase Estate Great St.
James and Estate Nazareth from the Sellers for $21 million
and $2.5 million, respectively. Premier Title Company, Inc.,1
served as the escrow agent and was party to the Escrow
Agreement. Kevin D’Amour, the Sellers’ attorney-in-fact,
was the sole owner and principal of Premier. The Buyers
assert that they were not aware of D’Amour’s role at Premier
when they entered into the Escrow Agreement.

        The Contracts of Sale required the Buyers to submit an
initial deposit of $1 million. Closing was to occur “at a
mutually acceptable time of day within sixty (60) days of the
execution of this Agreement.” The contracts permitted the
Buyers to extend the closing an additional thirty days by

1
Premier was formerly known as First American Title
Company, Inc.




                                 5
paying a $500,000 nonrefundable deposit. The duty of the
Buyers under the contract was to pay the purchase price at
closing, less the deposit. The duty of the Sellers was to
deliver “Clear and Marketable” title and “[a]ssignments of all
permits, submerged land leases and other licenses necessary
for the existence and occupancy of the dock and other
improvements on the Real Property, together with the
required governmental consents thereto.” The Contracts of
Sale defined Clear and Marketable title as “such title as is
acceptable to and insurable by Buyer’s title insurance
company on ALTA Form B Owner’s Policy (or other
reasonable form) free and clear of exceptions except licenses
and easements, if any, for public utilities serving only the
Real Property.”

        The Escrow Agreement required Premier to receive the
Buyers’ deposits and then to release the deposits to the
Sellers. Premier agreed to release the first deposit to the
Sellers within twenty-four hours after the Sellers delivered
the escrow documents to the Buyers, as long as Premier
received written notice from the Buyers that they were
satisfied with the documents. The escrow documents were to
include (a) Insurable Warranty Deeds for both properties, (b)
tax letters for both properties, (c) assignments of all permits,
submerged land leases and other licenses necessary for the
existence and occupancy of the dock and other improvements
on the Island and the Nazareth Property, together with the
required governmental consents thereto, including but not
limited to assignments of Coastal Zone Permits; (d) a Foreign
Investment in Real Property Tax Act (FIRPTA) Affidavit, (e)
Sellers’ affidavits that might be reasonably requested by
Buyers’ insurance company, and (f) an ALTA Form B




                               6
Owner’s Title Insurance Policy in the Seller’s name, showing
that the properties are free and clear of all exceptions.
        Under the Contracts of Sale, the Buyers agreed to
forfeit the deposits to the Sellers as liquidated damages in the
event of the Buyers’ default or failure or refusal to perform,
through no fault of the Seller. The Sellers agreed to return the
deposits in the event of the Sellers’ default or failure or
refusal to perform, through no fault of the Buyer. The
Contracts of Sale required the non-defaulting party to send
written notice of default, and the defaulting party would have
ten days from the receipt of written notice to cure the default.

   B. Closing on the Contracts

       On June 4, 2004, Addie, Perez, and the Sellers’
attorney, Kevin D’Amour, met in Miami to sign the Contracts
of Sale and the Escrow Agreement. Unable to attend the
meeting, Taylor signed the Contracts of Sale and Escrow
Agreement on June 15, 2004, and faxed them to D’Amour.

       Taylor alone funded the initial $1 million deposit by
sending three wire transfers to the escrow account between
June 9 and June 11. During July, D’Amour, acting on behalf
of Premier, made several deliveries of escrow documents to
the Buyers. Included in the documents were the Coastal Zone
permits for the use of the docks at Estate Nazareth and Estate
Great St. James. The permits for both docks had already
expired. Also among the documents, the commitment for title
insurance contained a number of exceptions to the required
coverage, including an exception for “any portion or portions
of the [properties] subject to or contiguous with property
subject to the Virgin Islands Open Shoreline Act” and an




                               7
exception for a Right of Way Agreement for a road on Estate
Nazareth.
       D’Amour began to request that the Buyers authorize
the release of the deposit to the Sellers. On August 3, Perez
authorized release of the deposit in an email stating: “I have
spoken to Hank Smock [local counsel to the Buyers], and he
has advised me that we can go ahead and release the first
deposit of $1,000,000.00.” Based on this email, D’Amour,
acting on behalf of Premier, released the deposit to the
Sellers.

       Taylor also unilaterally funded the second deposit of
$500,000 to extend the closing date by sending three wire
transfers to the escrow account between August 5 and August
19. On August 20, D’Amour emailed the Buyers asking them
to “confirm by return email that the Escrow Agent [Premier]
may release the [second deposit], subject to the terms of the
Escrow Agreement.” D’Amour did not receive written
confirmation from the Buyers but nonetheless, acting on
behalf of Premier, released the deposit to the Sellers.

       In early September, the Sellers and the Buyers
discussed extending the closing a second time. D’Amour
informed the Buyers that the Sellers agreed to extend the
closing date, stating:

      As a follow-up to my conversation with Jorge
      yesterday, my clients have consented to a one
      week extension of time to close. The original
      closing date was September 4, 2004. Since this
      fell on a Saturday, the next business day was
      September 7, 2004. (see Section 4). The
      closing date is now September 14, 2004. Time




                              8
       is of the Essence. This extension shall not be
       deemed a waiver of any rights the sellers have
       under the Contract.

       As of September 14, the Buyers had not paid the
purchase price and the Sellers had not conveyed either up-
dated assignments of permits or a Clear and Marketable title.
On September 16, D’Amour sent the Buyers a notice of
default, informing them that they had ten days to cure. On
September 22 and 23, the Buyers demanded the immediate
return of the escrow money, claiming that the Sellers were
unable to deliver Clear and Marketable title. On September
24, D’Amour sent a request to the Buyers that they confirm
their intentions to cure the default. The Buyers never
responded.

II.   Procedural Background

       On October 15, 2004, the Buyers filed suit in the
District Court of the Virgin Islands, asserting claims against
the Sellers for breach of contract, unjust enrichment,
negligent misrepresentation, fraud, and conversion. The
Sellers filed counterclaims against the Buyers for breach of
contract and fraud. The Buyers also filed suit against Premier
and D’Amour for fraud and conversion.

        Prior to trial, the District Court ruled on several
motions for summary judgment. On the Sellers’ motions, the
District Court dismissed the Buyers’ claims against the
Sellers for negligent misrepresentation, fraud, and conversion.
On the Buyers’ motions, the District Court held D’Amour
liable for conversion of the second deposit of $500,000. In
addition, the Buyers and Premier settled prior to trial.




                              9
       On June 22, 2009, the case proceeded to trial on the
following issues: (1) the Buyers’ breach of contract claim
against the Sellers, (2) the Sellers’ breach of contract claim
against the Buyers, (3) the Buyers’ unjust enrichment claim
against the Sellers, (4) the Sellers’ claim of fraud against the
Buyers, (5) the Buyers’ fraud claim against D’Amour, and (6)
the Buyers’ claim that D’Amour had converted Buyers’ first
deposit of $1 million.

   A. Unjust Enrichment Claim

       During the liability stage of trial, the jury found that
the Sellers had been unjustly enriched. However, the District
Court withheld the claim from the jury during the damages
stage of trial and informed the parties that the Court would
determine the amount of damages to award. After a full
briefing by the parties, the District Court held the Buyers
could not recover for unjust enrichment. The District Court
explained, “[u]njust enrichment is an equitable remedy”
whereby “it is well settled that unjust enrichment damages are
unavailable when a claim rests on a breach of an express
contract.” Addie v. Kjaer, No. 2004-135, 2009 WL 2584833,
at *5 (Aug. 14, 2009). The court reasoned that there was no
dispute that the parties entered into valid, binding contracts.
The Court concluded, “there is no doubt that the Buyers’
breach of contract and unjust enrichment claims arise out of
precisely the same core of operative facts:                 the
unconsummated sale of land and the misdelivery of
associated escrow funds.” Accordingly, the District Court
held that making an award for unjust enrichment was
inappropriate.

   B.   Breach of Contract Claims




                              10
       At trial, the jury found that Taylor did not breach the
contract, but that Addie and Perez did. In addition, the jury
found that all of the Sellers had breached, and awarded Taylor
alone $1,546,000 in damages. On August 14, 2009, the
District Court reduced this award to $1,500,000, representing
the actual amount expended by Taylor. Sellers moved for
reconsideration. On March 1, 2011, the District Court
granted Sellers’ motion, in part, amending the jury’s award to
Taylor from $1.5 million to $0. The Court reasoned that the
Contracts of Sale imposed concurrent conditions and all of
the parties had failed to satisfy these conditions within the
closing timeframe. Because all of the parties had defaulted,
the District Court held that no one could recover for breach of
contract. Thus, Taylor could not recoup the $1.5 million
deposit.

   C. Tort Claims

       1. The Sellers’ Claims Against the Buyers

       On Sellers’ fraudulent misrepresentation claim against
the Buyers, the jury found that Addie and Perez were liable
for misrepresenting their financial ability to purchase the
properties, but that Taylor was not. The jury awarded the
Sellers $339,516.76 in damages. On August 14, 2009, the
District Court entered judgment on the matter, affirming the
jury’s verdict and award of damages to Sellers. Addie and
Perez moved for judgment as a matter of law. On May 13,
2011, the District Court granted Addie and Perez’s motion,
vacating the $339,516.76 jury award. The Court reasoned
that judgment as a matter of law was appropriate because the
gist of the action doctrine barred Sellers’ fraudulent
misrepresentation claim, as it “essentially parrots the Sellers’




                              11
breach of contract claim.” Addie v. Kjaer, No. 2004-135,
2009 WL 1841131, at *5 (May 13, 2009). The court also
reasoned that Sellers’ claim for fraudulent inducement was
waived because it had not been properly raised.

      2. The Buyers’ Fraud and Conversion Claims Against
         D’Amour

       Prior to trial, the District Court granted summary
judgment to the Buyers on their conversion claim against
D’Amour, concerning the second deposit of $500,000, and
denied D’Amour’s motions for reconsideration and judgment
as a matter of law. At trial, the Buyers alleged that D’Amour:

             fraudulently    represented    the
             Sellers’ ability to deliver valid
             escrow documents…as promised
             in the Escrow Agreement, made
             false statements about the Buyers’
             obligation to release escrow
             funds, made false statements
             about Sellers’ ability to deliver
             clear and marketable title, and
             failed to disclose his interest in
             the escrow agency.


Addie v. Kjaer, No. 2004-135, 2009 WL 3810883, at *5
(Sept. 10, 2009). The jury found that D’Amour was liable for
false representation and failure to disclose and awarded the
Buyers $46,000 in damages. In addition, the jury found that
D’Amour was not liable for conversion of the first deposit of
$1 million. In an order dated September 24, 2010, the




                             12
District Court upheld the $46,000 award and explained that it
entered judgment for Taylor alone because Addie and Perez
had filed a notice of renunciation of their interest in the
award.

       All of the parties appealed.

III. Discussion2

        We must address two key issues in these appeals. The
first issue is which party is entitled to the $1.5 million
deposit. The Sellers assert that they are entitled to the deposit
under a theory of breach of contract, while Taylor asserts that
he is entitled to the deposit because holding otherwise would
unjustly enrich the Sellers. The second issue is whether the
gist of the action doctrine bars the tort claims in this action.
For the reasons that follow, we conclude that (1) Taylor is
entitled to recover the $1.5 million deposit in restitution, and
(2) the tort claims are barred by the gist of the action doctrine.

       Because this case arises out of diversity jurisdiction,
Virgin Islands law governs. See Flemming v. Air Sunshine,
Inc., 311 F.3d 282, 292-93 (3d Cir. 2002). Under Virgin
Islands law:

              The rules of the common law, as
              expressed in the restatements of
              the law approved by the American
              Law Institute, and to the extent

2
  The District Court had jurisdiction pursuant to 28 U.S.C. §
1332 and 48 U.S.C. § 1612(a).            We have appellate
jurisdiction pursuant to 28 U.S.C. § 1291.




                               13
             not so expressed, as generally
             understood and applied in the
             United States, shall be the rules of
             decision in the courts of the
             Virgin Islands in cases to which
             they apply, in the absence of local
             laws to the contrary.

V.I. Code Ann. tit. 1 § 4. Furthermore, “[t]he Virgin Islands
have adopted the Restatement (Second) of Contracts as the
definitive source of decisional contract law, absent any local
laws to the contrary.” Alejandro v. L.S. Holding, Inc., 310 F.
Supp. 2d 745, 748 n.2 (D.V.I. 2004).

   A. Breach of Contract

       We first address the Sellers’ breach of contract claim.
The Sellers challenge the District Court’s denial of their
motion for judgment as a matter of law on their breach of
contract claim against the Buyers. “We review the denial of
judgment as a matter of law de novo, viewing the evidence in
the light most favorable to . . . the prevailing party.”
McKenna v. City of Philadelphia, 649 F.3d 171, 176 (3d Cir.
2011).

       The Sellers assert that they are entitled to retain the
$1.5 million deposit as liquidated damages under a breach of
contract theory. The District Court held, and the Buyers
agree, that the contracts imposed concurrent conditions on the
parties, and that due to both parties’ failure to perform, the
duties under the contracts were discharged. The Sellers agree
with the District Court that the contracts imposed concurrent
conditions on the parties, whereby performance by one party




                             14
was conditioned upon the performance of the other party.
The Sellers also agree that the District Court arrived at the
correct result by refusing to return the deposit to the Buyers.
However, the Sellers maintain that the District Court erred by
upholding the jury verdict that they had breached the contract.
In upholding the jury verdict, the District Court reasoned,
“the Sellers did not prove that they extended an appropriate
offer to perform.” Addie v. Kjaer, No. 2004-135, 2011 WL
797402, at *9 (Mar. 1, 2011). The Sellers maintain, however,
that they offered performance and the Buyers did not, which
resulted in the Buyers’ breach. In the alternative, the Sellers
maintain that the Buyers repudiated the contracts, which
obviated the Sellers’ need to offer performance.

      1. Concurrent Conditions

      As the Restatement instructs, agreements concerning
an exchange of promises require performance to be
exchanged simultaneously whenever possible, unless the
agreement indicates otherwise. Restatement (Second) of
Contracts § 238 (1981). This simultaneous exchange of
performances creates concurrent conditions, under which
performance by one party creates a condition precedent for
performance by the other party. Id. § 238 cmt. a.

        Here, the Sellers were required to convey Clear and
Marketable title and assignments of all permits, leases, and
licenses necessary for the existence and occupancy of the
docks in exchange for the Buyers’ payment of the balance of
the purchase price. Because the Contracts of Sale do not
indicate otherwise, the performance of each obligation was to
occur simultaneously. Therefore, as the District Court held,
“[f]ulfillment of each obligation was a concurrent condition




                              15
to the other.” Addie v. Kjaer, No. 2004-135, 2011 WL
797402, at *6 (Mar. 1, 2011). We agree and hold that the
contract contained concurrent conditions.

       2. Offer of Performance

       The Sellers dispute the District Court’s holding that
they failed to offer performance. The Sellers maintain that
they offered performance by tendering escrow documents that
demonstrated the Sellers’ present ability to close because (1)
the documents “complied with the essential terms of the
contract” and (2) the “Buyers waived any defects in the
documents.” The Sellers also maintain that sending notices
of default to Buyers beginning on September 16, 2004,
constituted valid offers of performance.

        In a contract with concurrent conditions, a party is not
required to perform until the other party makes a valid offer
to perform. Restatement (Second) of Contracts § 238 cmt. a.
(1981). If no party performs, neither party is in default, nor
liable for breach. Id. Thus, a claimant alleging breach of a
contract that contains concurrent conditions must at least
show that he or she offered to perform, and that the other
party defaulted. Id. The Restatement further instructs that a
valid offer to perform “must be made with the manifested
present ability to make it good, but the offeror need not go so
far as actually to hold out that which he is to deliver.” Id.
However, “[w]hen it is too late for either to make such an
offer, both parties are discharged by the non-occurrence of a
condition.” Id.
        The Sellers’ delivery of escrow documents did not
amount to a valid offer of performance. First, the escrow
documents contained non-conforming documents, such as the




                              16
expired dock permits and the exceptions to the commitment
for title insurance. Moreover, this transaction involved two
sets of contracts, in which the Sellers agreed to two separate
deliveries. Under the Escrow Agreement, the Sellers agreed
to deliver the escrow documents, while under the Contracts of
Sale the Sellers agreed to deliver Clear and Marketable title
and assignments “at a mutually acceptable time of day.” The
Clear and Marketable title and the assignments were never
delivered. The Escrow Agreement provided that “[a]t the
Closing (as such term is defined in the Contracts of Sale) the
Escrow Agent shall deliver the Escrow Documents to the
Buyer.” However, as the District Court correctly stated, this
provision does not “diminish the Sellers’ involvement in the
conveyance of the property.” The common law, as it is
generally understood and applied in the United States,
supports the conclusion that the Seller must do more than
deliver a deed into escrow to convey title. See, e.g., United
States v. O’Dell, 247 F.3d 644, 682 (6th Cir. 2001) (noting,
“[t]hough O’Dell, Jr. signed the Warranty Deed over to
Defendant, the deed was not delivered to Defendant because
it was deposited with the escrow agent”).3 Therefore, despite

3
  See also In re Chrisman, 35 F. Supp. 282, 283 (C.D. Cal.
1940) (“In California, as elsewhere, delivery of an instrument
in escrow conveys no title.”); Masquart v. Dick, 310 P.2d
732, 749 (Or. 1957) (noting that a deed held in escrow “does
not become a deed and operate to convey title until the second
delivery, or perhaps, more accurately speaking, until the
performance of a condition”) (quotation marks omitted); Yost
v. Miller, 74 Ind. Ct. App. 673, 129 N.E. 487, 488 (Ind. App.
1921) (“A deed in escrow conveys no title until final
delivery.”). But see Matter of Newcomb, 744 F.2d 621, 626
(8th Cir. 1984) (“[I]t is recognized that some interest in




                             17
Sellers’ assertions that the documents “complied with the
essential terms of the contract” and that the “Buyers waived
any defects in the documents,” Clear and Marketable title was
not delivered.

        Furthermore, the Sellers’ notices of default to the
Buyers beginning on September 16, 2004, did not amount to
valid offers of performance. After September 15, neither
party was required to perform. The District Court held that
the last day to close was September 15. Therefore, the duties
of the parties had already been discharged on September 16
because neither party performed.4 We therefore hold that the
Sellers did not provide a valid offer of performance.

       3. Repudiation

        In the alternative, the Sellers argue that their
performance was excused due to the Buyers’ repudiation.
The Sellers allege that the Buyers’ “continuous requests for
extensions of the closing date” clearly communicated an
inability to close. According to the Sellers, these continuous
requests consisted of (1) the Buyers’ first request to extend
the closing, pursuant to Article 1.1 of the Escrow Agreement,
and (2) the Buyers’ second request to extend the closing, to
which the Sellers approved a weeklong extension. In
addition, the Sellers allege that the Buyers repudiated by
demanding the return of the deposit and by ignoring
D’Amour’s request for assurance.


escrowed property is transferred to the ultimate grantee under
the escrow at the creation of the escrow.”).
4
  The Sellers argue that the last date to close was September
14. Regardless, the Sellers’ notices also came after this date.




                              18
       The Restatement defines repudiation as:

              (a) a statement by the obligor to
              the obligee indicating that the
              obligor will commit a breach that
              would of itself give the obligee a
              claim for damages for total breach
              under § 243, or (b) a voluntary
              affirmative act which renders the
              obligor unable or apparently
              unable to perform without such a
              breach.

Restatement (Second) of Contracts § 250 (1981). This
statement “must be sufficiently positive to be reasonably
interpreted to mean that the party will not or cannot perform.”
Id. cmt. b. Moreover, a “[m]ere expression of doubts as to his
willingness or ability to perform is not enough to constitute a
repudiation.” Id.

       When repudiation occurs, it excuses the non-
occurrence of the other party’s conditional duty. Id. at § 225
cmt. b.. The Restatement instructs further:

             If one of the parties is already in
             breach, as where he has
             repudiated or has failed to go to
             the place appointed for the
             simultaneous exchange, the other
             party’s     duty     to      render
             performance may already have
             been discharged under 253(2) or




                              19
                237, giving him a claim for
                damages for total breach under
                253(1) or 243(1).

Id. at § 238.

       Here, the Buyers’ two requests to extend the closing
date indicated neither that they intended to breach, nor that
they were unable to perform. In fact, were the Sellers’
allegations true, it would bring about a paradoxical result.
The Contracts of Sale expressly permitted the Buyers to
extend the closing date an additional thirty days at an
additional cost. Therefore, if this request were deemed
repudiation, it would also mean that the Contracts themselves
contemplated and permitted repudiation. Furthermore, the
Buyers’ second request does not indicate that they intended to
breach. A request for extension “cannot be reasonably
interpreted to mean that the party will not and cannot
perform.” Id. § 250 (1981). In fact, the request indicates, to
the contrary, that the Buyers were attempting to avoid default
by postponing the due date of their performance.

       Furthermore, the Sellers’ allegation that the Buyers
repudiated on September 22, 23, and afterward is also
unsupportable. As discussed supra, the last day to close on
the sale would have been September 15, 2004. Accordingly,
the Contracts of Sale required the parties to satisfy their
respective obligations by this date. Because we hold that the
conditions were not satisfied by the last day to close under the
contracts, the duties of the parties were discharged, leaving
neither party liable for breach. In other words, Buyers were
incapable of repudiating the contract after September 15.




                              20
       We therefore hold that Sellers were not excused from
providing a valid offer of performance in order to maintain an
action for breach. Furthermore, the contracts imposed
concurrent conditions on the parties, which both parties failed
to perform, resulting in the discharge of both parties duties
under the contracts. For these reasons, we therefore affirm
the holding of the District Court that no one could recover for
breach of contract.

    B. Restitution

       We next address the District Court’s decision with
respect to restitution – or “unjust enrichment” as the District
Court denominated it.5 The District Court held that the
Buyers were not entitled to restitution because the Buyers’
claim rested on a breach of an express contract, “the
unconsummated sale of land and the misdelivery of
associated escrow funds.” Addie v. Kjaer, No. 2004-135,
2009 WL 2584833, at *5 (Aug. 14, 2009). On appeal, Taylor
challenges the District Court’s finding that the Buyers were
precluded from obtaining restitution. Our review of the

5
   The District Court and the Buyers refer to this claim as one
for “unjust enrichment.” Because the Virgin Islands has
adopted the Restatement (Second) of Contracts, we follow its
use of the term “restitution.” See Restatement (Second) of
Contracts § 370. As the American Law Institute recently
noted, when “refer[ring] to a theory of liability or a body of
legal doctrine,” the two terms are “generally
. . . synonymous.” Restatement (Third) of Restitution and
Unjust Enrichment § 1 cmt. c (2011). In addition, because
the Buyers seek to recover the specific benefit provided to the
Sellers, the term “restitution” is appropriate. See id.




                              21
application of legal precepts is plenary. Fed. Kemper Ins. Co.
v. Rauscher, 807 F.2d 345, 348 (3d Cir. 1986).

       Here, the law in the Virgin Islands is silent with regard
to awarding restitution in cases involving valid contracts.
Therefore, we look to the Restatement (Second) of Contracts
for applicable law:

             A      party    whose     duty    of
             performance does not arise or is
             discharged as a result of
             impracticability of performance,
             frustration of purpose, non-
             occurrence of a condition or
             disclaimer by a beneficiary is
             entitled to restitution for any
             benefit that he has conferred on the
             other party by way of part
             performance or reliance.

Restatement (Second) of Contracts § 377 (1981). For
example, the Restatement illustrates: “A contracts to sell a
tract of land to B for $100,000. After B has made a part
payment of $20,000, A wrongfully refuses to transfer title. B
can recover the $20,000 in restitution.” Id. at § 373 illus. 1.

       Here, the District Court erred by failing to apply this
Restatement provision. In applying the Restatement (Second)
of Contracts, it is clear that restitution is in order. Taylor
provided a deposit of $1.5 million to the Sellers with the
intent to purchase the two properties with Addie and Perez.
However, all of the parties failed to perform within the
timeframe specified in the contracts, and their respective




                              22
duties were discharged. Thus, as the Restatement instructs,
Taylor is entitled to restitution for the benefit of the deposit
that he conferred to the Sellers.

     We therefore hold that Taylor is entitled to restitution of
the $1.5 million deposit from the Sellers.

   C. The Tort Claims

        We next address whether the gist of the action doctrine
applies to the tort claims in this action. The District Court
held that the gist of the action doctrine barred Sellers’ claims
against the Buyers, but that it did not bar the Buyers’ claims
against D’Amour. On appeal, the Sellers assert that the
doctrine does not apply to their claims against the Buyers for
fraudulent inducement and fraudulent misrepresentation.
D’Amour, on the other hand, asserts that the doctrine does
apply to the Buyers’ claims for fraud and conversion against
him. For the reasons that follow, we conclude that the gist of
the action doctrine applies to bar all of the tort claims in this
litigation.

       1. Legal Framework

        We first review the application of the gist of the
action doctrine in the Virgin Islands. The gist of the action
doctrine is a theory under common law “designed to maintain
the conceptual distinction between breach of contract claims
and tort claims.” eToll, Inc. v. Elias/Savion Adver., Inc., 811
A.2d 10, 14 (Pa. Super. Ct. 2002). The doctrine is policy-
based, arising out of the concern that tort recovery should not
be permitted for contractual breaches. Glazer v. Chandler,
200 A.2d 416, 418 (Pa. 1964). Thus, while the existence of a




                               23
contractual relationship between two parties does not prevent
one party from bringing a tort claim against another, the gist
of the action doctrine precludes tort suits for the mere breach
of contractual duties unless the plaintiff can point to separate
or independent events giving rise to the tort. See Air Prods.
& Chem., Inc. v. Eaton Metal Prods. Co., 256 F. Supp. 2d
329, 340 (E.D. Pa. 2003). Generally, courts apply the gist of
the action doctrine when the claims are

              (1) arising solely from a contract
              between the parties; (2) where the
              duties allegedly breached were
              created and grounded in the
              contract itself; (3) where liability
              stems from a contract; or (4)
              where the tort claim essentially
              duplicates a breach of contact
              claim or the success of which is
              wholly dependent on the terms of
              a contract.

eToll, Inc. v. Elias/Savion Adver., Inc., 811 A.2d 10, 19 (Pa.
Super. Ct. 2002) (internal citations omitted).

       Neither this Court in its former supervisory capacity,
nor the Virgin Islands Supreme Court has explicitly held that
the gist of the action doctrine applies under Virgin Islands
law. However, the Superior Court of the Virgin Islands has
applied the doctrine in contract disputes arising in the Virgin
Islands. See Ringo v. Southland Gaming of the U.S.V.I., Inc.,
No. ST–10–CV–116 (MCD), 2010 WL 7746074, at *6 (V.I.




                              24
Super. Ct. Sept. 22, 2010).6 In addition, the District Court of
the Virgin Islands has predicted “that Virgin Islands would
adopt the Third Circuit’s application of the gist of the action
test” and has applied the doctrine. Charleswell v. Chase
Manhattan Bank, 308 F. Supp. 2d 545, 566-67 (D.V.I. 2004);
see also Davis v. Ragster, CIV. 2005-155, 2008 WL
2074026, at *6 (D.V.I. May 14, 2008) (applying gist of the
action doctrine to a claim for intentional infliction of
emotional distress); Galt Capital, LLP v. Seykota, CIV. 2002-
63, 2007 WL 2126287, at *3 (D.V.I. July 18, 2007), vacated
in part, CIV. 2002-63, 2007 WL 6027812 (D.V.I. Aug. 10,
2007) (applying doctrine to intentional misrepresentation).
We agree and hold that the doctrine is applicable in the Virgin
Islands.

      2. Sellers’ Fraud Claims Against Buyers

       The Sellers challenge the District Court’s May 13,
2011, order granting Addie and Perez judgment as a matter of
law on the fraud counterclaim. The Sellers argue that they

6
  See also Jefferson v. Bay Isles Associates, L.L.L.P, CV No.
ST–09–CV–186, 2011 WL 3853332, at *10 (V.I. Super. Ct.
Feb. 11, 2011) (acknowledging the application of the gist of
the action doctrine in the Virgin Islands). But see First Am.
Dev. Group/Carib, LLC v. WestLB AG, 55 V.I. 316, 331 (V.I.
Super. Ct. 2011) (“There is no provision in the Code or the
Restatement for the gist-of-the-action doctrine; furthermore,
as Pennsylvania is apparently the only state to have adopted
the doctrine, the Court cannot say that it is a rule of the
common law ‘as generally understood and applied in the
United States.’”).




                              25
raised two independent fraud claims at trial, fraudulent
misrepresentation and fraudulent inducement. The District
Court held that the gist of the action doctrine barred the
Sellers’ fraudulent misrepresentation claim and that the
Sellers’ fraudulent inducement claim was waived because it
was not raised properly before the District Court. We review
orders on a motion for judgment as a matter of law under
Rule 50(b) de novo, where such a motion may be granted,
“only if, as a matter of law, the record is critically deficient of
that minimum quantity of evidence from which a jury might
reasonably afford relief.” Trabal v. Wells Fargo Armored
Serv. Corp., 269 F.3d 243, 249 (3d Cir. 2001) (internal
quotations omitted).

       Here, the Sellers’ fraudulent misrepresentation claim
was clearly barred by the gist of the action doctrine because
the misrepresentation became a part of the contract. The
Sellers alleged that the Buyers “made material
misrepresentations in Paragraph 12 of the Contracts of Sale,
regarding Plaintiffs’ financial ability to close with cash . . .. ”
The Sellers’ use of the Contracts of Sale for evidence of the
misrepresentation indicates that the misrepresentation became
a part of the contract. Therefore, we hold that this claim was
barred by the gist of the action doctrine.

        As for fraudulent inducement, the record supports the
District Court’s conclusion that Sellers’ pleadings do not state
such a cause of action. Rule 15(b)(2) allows for the
amendment of a complaint to conform to the evidence offered
at trial, as long as the parties consent either expressly or
impliedly. See Fed. R. Civ. P. 15(b)(2). Here, Buyers never
expressly consented to the amendment. The question then is
whether Buyers gave their implied consent. To determine




                                26
whether a party has impliedly consented to the amendment of
a pleading, courts look to:

             whether the parties recognized
             that the unpleaded issue entered
             the case at trial, whether the
             evidence that supports the
             unpleaded issue was introduced at
             trial without objection, and
             whether a finding of trial by
             consent prejudiced the opposing
             party’s opportunity to respond.

Douglas v. Owens, 50 F.3d 1226, 1236 (3d Cir. 1995)
(citations omitted). Furthermore, “an issue has not been tried
by implied consent if evidence relevant to the new claim is
also relevant to the claim originally pled, because the
defendant does not have any notice that the implied claim was
being tried.” Id.

       At trial, any evidence that the Sellers introduced to
support a fraudulent inducement claim would have been
highly relevant to their fraudulent misrepresentation claim.
Consequently, there would have been no way for Buyers to be
on notice of Sellers’ claim of fraudulent inducement. With
neither express nor implied consent from the Buyers, the
Sellers’ have not amended their complaint to include a claim
for fraudulent inducement. Therefore, we hold that the
Sellers waived the fraudulent inducement claim by failing to
properly amend their pleadings.

   3. Buyers’ Fraud and Conversion Claims Against
      D’Amour




                             27
       Finally, we address D’Amour’s challenge to the
District Court’s decisions with regard to the conversion claim
for the second deposit of $500,000 and the fraud claims
against D’Amour. With regard to the conversion claim,
D’Amour asserts that the District Court erred by granting
summary judgment to the Buyers and by denying his motions
for reconsideration, an amended judgment, and judgment as a
matter of law. With regard to the fraud claims, D’Amour
asserts that the District Court erred by denying his motion for
an amended judgment and judgment as a matter of law. Our
“review of the substance of an order granting a summary
judgment motion is plenary.” St. Surin v. Virgin Islands
Daily News, Inc., 21 F.3d 1309, 1313 (3d Cir. 1994). We
review motions to alter or amend a judgment filed pursuant to
Rule 59(e) review for abuse of discretion, “except over
matters of law, which are subject to plenary review.”
Cureton v. National Collegiate Athletic Ass’n, 252 F.3d 267,
272 (3d Cir. 2001). Finally, “[w]e review the denial of
judgment as a matter of law de novo, viewing the evidence in
the light most favorable to … the prevailing party.”
McKenna v. City of Philadelphia, 649 F.3d 171, 176 (3d Cir.
2011).

       The Buyers maintain that the District Court properly
held that the gist of the action doctrine is inapplicable because
D’Amour was not a named party to the Contracts of Sale or
the Escrow Agreement. In addition, the Buyers maintain that
the District Court properly held that the duties allegedly
breached by D’Amour were not grounded solely in the
contracts themselves, but rather gave rise to independent tort
claims. We discuss each issue in turn below.




                               28
       First, we address whether the gist of the action
doctrine applies to D’Amour despite the fact that he was not a
party to the contracts. This “doctrine precludes plaintiffs
from re-casting ordinary breach of contract claims into tort
claims.” Pediatrix Screening, Inc. v. TeleChem Int’l, Inc.,
602 F.3d 541, 548 (3d Cir. 2010); see also eToll, Inc. v.
Elias/Savion Adver., Inc., 811 A.2d 10, 19 (Pa. Super. Ct.
2002) (citations omitted). Application of this doctrine
frequently requires courts to engage in a factually intensive
inquiry as to the nature of a plaintiff’s claims. See Baker v.
Family Credit Counseling Corp., 440 F. Supp. 2d 392, 418
(E.D. Pa. 2006).

       Other courts7 analyzing the gist of the action doctrine
provide guidance in applying the gist of the action doctrine to
an individual who is not a party to the contract. These courts
regularly find that the gist of the action doctrine bars tort
claims against an individual officer-defendant where the
duties allegedly breached were created by a contract between
the plaintiff and the defendant’s company. See, e.g., eToll,

7
  The District Court declined to apply the gist of the action
doctrine, reasoning that its application in previous Third
Circuit cases was “rooted exclusively in Pennsylvania law”
and “must still be squared with Virgin Islands law.” Addie v.
Kjaer, No. 2004-135, 2009 WL 1140006, at *6 (D.V.I. Apr.
28, 2009). However, as we hold today, the gist of the action
doctrine applies under Virgin Islands law. Therefore, prior
cases from this Court and the courts of Pennsylvania
analyzing the doctrine are instructive in determining the
application of the doctrine to individuals acting on behalf of a
contracting party.




                              29
811 A.2d at 20-21. In eToll, for example, the Superior Court
of Pennsylvania applied the gist of the action doctrine and
affirmed dismissal of a claim of fraud against several
corporate officers because the “alleged acts of fraud arose in
the course of the . . . contractual relationship” between the
plaintiff and the corporate officers’ company. eToll, 811
A.3d at 12, 20.

        The same principle resolves this case. Although
D’Amour was not a party to the contracts, the Buyers cannot
detach D’Amour from his status as agent for Premier.
D’Amour was the sole principal and shareholder of Premier.
Therefore, Premier could not perform its duties under the
Escrow Agreement but for D’Amour’s actions. In addition,
the Buyers cannot detach D’Amour from his status as an
agent for the Sellers. D’Amour was acting on behalf of the
Sellers when making the allegedly fraudulent statements. In
fact, these statements were memorialized in the contracts as
the Sellers’ promises of performance to the Buyers.

       Furthermore, the alleged duties that D’Amour
breached were all created and grounded in the contracts.
Relating to his role as Sellers’ attorney, the fraud allegations
included fraudulently representing the Sellers’ ability to
deliver valid escrow documents and Clear and Marketable
Title, and making false statements about the Buyers’
obligation to release escrow funds. These allegations all
relate to the contractual undertakings of the Sellers, and
resulted in separate claims that the Sellers had breached the
contracts.
       Relating to his role as an officer of Premier, the
allegations included D’Amour’s failure to disclose his interest
in the escrow agency and conversion. These allegations




                              30
relate to the contractual undertakings of Premier. As we have
already stated, all of Premier’s actions were performed by
D’Amour because he was the sole principal and shareholder
of Premier. Therefore, D’Amour’s actions in question here
were inextricably intertwined with the contract claims.

       We therefore hold that the gist of the action doctrine
bars the tort claims Buyers asserted against D’Amour, all of
which were based upon conduct that allegedly breached the
contracts. We will reverse the District Court and order that
the District Court enter judgment in D’Amour’s favor finding
him not liable.

IV. Conclusion

       For the foregoing reasons, we will reverse the District
Court’s August 14, 2009, order to the extent that it entered
judgment against the Buyers on their unjust enrichment claim,
reinstating the verdict of the jury. We will order the District
Court to enter judgment in Taylor’s favor and to order the
return of the deposit to Taylor. We will affirm the District
Court’s March 1, 2011, order (1) denying Sellers’ motions for
judgment as a matter of law on the breach of contract and
fraud claims and (2) granting in part Sellers’ motion for
amended judgment, by reducing Taylor’s recovery against
Sellers to $0. We will affirm the District Court’s May 13,
2011, order granting judgment as a matter of law in favor of
Addie and Perez on the Sellers’ fraud counterclaim. We will
reverse the District Court’s April 28, 2009, order on
D’Amour’s motion for reconsideration of the District Court’s
February 23, 2009, order granting partial summary judgment
on Buyers’ conversion claim for the second deposit of
$500,000. We will reverse the District Court’s September 24,




                              31
2010, order denying judgment as a matter of law, amended
judgment, or alternatively, a new trial to D’Amour on the
fraud and conversion claims against him, and order that the
District Court enter judgment in D’Amour’s favor finding
him not liable.




                            32